Title: From John Adams to Thomas Greenleaf, 8 September 1778
From: Adams, John
To: Greenleaf, Thomas


     
      Sir
      Passi near Paris September 8. 1778
     
     Your Letter to me from Forton Goal dated in July I have lately received, and altho I most Sincerely condole with you under the Misfortune of your Captivity, yet I rejoice with you in the Continuance of your Health and in the Humanity, and Charity, and Friendship of your British Benefactors.
     As to the Assistance you are to expect, you may be assured and you may assure your fellow Prisoners, that the Commissioners in France have taken a great deal of Pains to obtain their Liberty: but hitherto without Success. And I can promise nothing for the future, but that I will do all in my Power to procure their Exchange.
     You are pleased to compliment me, with “Nobleness of Sentiment,” but would you as a virtuous Citizen of America, a young Republic, Struggling under infinite Misfortunes, request or advise me, as a servant of that Republic and a stewart of its T a small Part of its Treasure, to indulge a “Nobleness” of Sentiment at the Expence of our bleeding, burning Country impoverished almost ruined Country. It would be very easy for me as long as the public Money lasted in my Hands to be generous and to get a Character with Persons to whom I should give, for Magnanimity. But sir as I never engaged in the service of my Country for the Advancement of my private Interest, So I never entered it to obtain the Character of Generosity, Magnanimity, or Nobleness of Sentiment.
     I must therefore tell you plainly, that I cannot justify to my Constituents nor to my Self the least degree of Partiality to you on Account of my Acquaintance with your Fathers Family. That every other Prisoner in Forton and Plymouth has the Same right with you, to any assistance in my Power to give in my public Capacity. That the State of the Public Finances is such, that in my opinion it is impossible for Us to do more for the Prisoners than We have done. But if you apply to my Supposed “Nobleness of Sentiments” in my private Capacity, and ask me to give you or lend you Money out of my private Pockett, you know, or ought to know that my whole Time and a great Part of my Property and all my Prospects have been Sacrificed to the public service for a Course of years past and that my Family is suffering under the Consequences of it.
     After all however, if you will write me an Account of any Necessaries that you want I will Send you the Money out of my private Pocket, if it is a reasonable request and within the Compass of my very small Abilities. I am your Countryman and humble servant.
    